Filed 4/30/14 P. v. Brott CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139398
v.
JOHN WILLIAM BROTT,                                                  (Lake County
                                                                     Super. Ct. No. CR930342A)
         Defendant and Appellant.


         John William Brott (appellant) appeals from a judgment entered after he pleaded
no contest to one count of second degree robbery (Pen. Code, §2111) in one case and to
one count of assault with a deadly weapon (§ 245, subd. (a)(1)) in another case, and the
trial court sentenced him to a total term of six years in state prison. Appellant’s counsel
has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 and requests that we
conduct an independent review of the record. Appellant was informed of his right to file
a supplemental brief and did not do so. Having independently reviewed the record, we
conclude there are no issues that require further briefing, and shall affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         A first amended complaint was filed September 5, 2012 charging appellant and
co-defendant John Chester Cook with first degree burglary (§ 459, subd. (a)(1), count
one), two counts of robbery (§ 211, counts two and five), and assault with a deadly
weapon, a firearm (§ 245, subd. (a)(2), count three). Counts four, six, seven and eight


         1
          All further statutory references are to the Penal Code.


                                                             1
were charged only as to Cook. The enhancements alleged against appellant were that he
personally used a shotgun in the commission of these offenses.
       After a doubt as to appellant’s competency was declared, two psychiatrists were
appointed to examine appellant pursuant to section 1369. Both psychiatrists found
appellant incompetent, and both recommended he be treated with antipsychotics. The
trial court ordered that appellant be placed at Napa State Hospital.
       When appellant was not transferred to Napa State Hospital, the trial court issued
an order to show cause as to why Napa State Hospital should not be held in contempt for
its failure to comply with the court’s order. Napa State Hospital admitted appellant
approximately one week before the scheduled hearing on the order to show cause, which
the trial court then vacated. Appellant remained at Napa State Hospital for 32 days
before he was certified competent pursuant to section 1372 and returned to the trial court.
       Shortly thereafter, a settlement was reached whereby appellant pleaded no contest
to one count of second degree robbery, for a maximum sentence of five years in prison, in
the instant case, case number CR930342A. A written plea agreement, advisement and
waiver of rights was signed and filed in open court by appellant, his counsel and the
prosecutor, and the prosecution agreed to dismiss the remaining counts and enhancements
against appellant.
       In a companion case, case number CR930445, appellant admitted to a separate
violation of assault with a deadly weapon (§ 245, subd. (a)(1)) for a maximum term of
one additional year (one third the middle term) in state prison.
       At sentencing, defense counsel asked the court to consider the two reports finding
appellant incompetent and represented to the court that although appellant had greatly
improved since his stay at Napa State Hospital, he continued to have periods of
incompetency. Counsel requested a 90-day diagnostic evaluation at Napa State Hospital.
Appellant’s mother told the court that appellant had not been in trouble until he made a
suicide attempt by shooting himself in the head; he had not been the same ever since.
       The trial court found appellant was not eligible for probation because appellant
had used a deadly weapon and it was not an unusual case that would warrant a grant of


                                             2
probation. The court found in aggravation that the manner in which the crime was
committed indicated planning and sophistication, appellant engaged in violent conduct
indicating he was a serious danger to society, and his performance on summary probation
for his prior conviction had been unsatisfactory. Appellant’s factors in mitigation were
that he had an insignificant record of criminal conduct and had voluntarily acknowledged
wrongdoing at an early stage of the proceeding, but the court gave those factors minimal
weight and indicated that appellant had received a favorable plea bargain.
       The court sentenced appellant to the upper term of five years in case number
CR930342A and a consecutive term of one year (one third the middle term) in case
number CR930445. The court awarded appellant 329 days of credits, including 291 days
for actual time under section 2900.5 and 15 percent conduct credits under section 2933.1.
The court ordered restitution in the amount of $627 for the robbery and $11,907.13 in the
assault case. The court also ordered restitution fines, and additional fees and
assessments. Appellant filed a notice of appeal only as to case number CR930342A.
                               Case Number CR930342A2
       On August 23, 2012, Paul Norson was assaulted outside his home by two men
wearing black clothing. Cook, who had a handgun, pushed Norson back into his home
where he pinned him down in a chair, hit him numerous times with his handgun, and
demanded his money. Appellant, armed with a shotgun, also entered the house and
ransacked it while Cook attacked the victim. Numerous items were taken which were
recovered three days later at appellant’s home, along with a shotgun.
                                 Case Number CR930445
       Approximately two months earlier, on June 29, 2012, appellant was involved in an
altercation with his former mother-in-law who sought to take back patio furniture that
had been left at his house. Appellant’s estranged wife, her brother and her mother all
showed up for the patio furniture. When appellant did not answer the front door, they
went on the back deck to take it. Appellant hit his mother-in-law on her finger with a
       2
        The facts for both case numbers CR930342A and CR930445 are taken from the
probation report.


                                             3
metal shelf standard, causing significant injuries to her fingers requiring surgery to
reattach and repair them. During this same incident, appellant was attacked by his
brother-in-law with a baseball bat the brother had brought to the scene.
                                        DISCUSSION
       We have examined the entire record and are satisfied that appellant’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (See People v.
Wende, supra, 25 Cal.3d 436; People v. Kelly (2006) 40 Cal.4th 106.) There was a
factual basis for appellant’s plea, and there is no clear and convincing evidence of good
cause to allow appellant to withdraw his plea. Appellant was adequately represented by
counsel at every stage of the proceedings. There was no sentencing error. There are no
issues that require further briefing.
                                        DISPOSITION
       The judgment is affirmed.

                                                  _________________________
                                                  McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                              4